Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 17, 2018

The Court of Appeals hereby passes the following order:

A19A0368. BILLY WAYNE PHILLIPS v. THE STATE.

      In 2013, Billy Wayne Phillips pled guilty to a number of offenses, including
multiple counts of aggravated assault, terroristic threats, family violence and stalking.
Phillips subsequently moved to withdraw his plea. The trial court denied the motion,
and we affirmed on appeal. Phillips v. State, 329 Ga. App. 279 (764 SE2d 879)
(2014). On July 3, 2018, Phillips filed a pro se motion seeking a free copy of his trial
transcript and case records. The trial court denied the motion on July 5, 2018, and
Phillips filed a notice of appeal on August 14, 2018. We lack jurisdiction.
      Pretermitting whether Phillips is entitled to directly appeal the denial of his
request for a free copy of his transcript and case records, Phillips’s notice of appeal
was not timely filed. A notice of appeal must be filed within 30 days of entry of the
order sought to be appealed. OCGA § 5-6-38 (a). Phillips, however, filed his notice
of appeal 40 days after entry of the trial court’s order denying his motion. The proper
and timely filing of a notice of appeal is an absolute requirement to confer jurisdiction
on this Court. Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995).
Accordingly, this untimely appeal is hereby DISMISSED for lack of jurisdiction.
                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          10/17/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.